Brady, J., (dissenting.)
The evidence on the part of the plaintiff shows that his wife came home ill; that she complained of an assault having been committed upon her by a man who had around him several dogs; that her person exhibited signs of injury, and that she complained of the injury received; that she gave an account, in detail, of the occurrence, describing the offender as a man with dogs who had assaulted her; that she then, at her husband’s request, after a little while, went out with him to find the man; that they went to the place at which the assault had been perpetrated; that there were evidences of a struggle there, and that they found the defendant within three hundred feet from "the place, with his dogs, whom she at once identified as the person by whom she had been injured. This testimony, so far as it embraces the declarations of the plaintiff’s wife in the account of * the occurrence and the recognition of the defendant by her, were, in my judgment, «within the exception to the rule against hearsay evidence, as a part of the res gestee, from the necessity of the case. In case for giving the plaintiff a dose to intoxicate and inflame her passions, her declarations the next morning after the dose was administered, made to the mother, were held to be admissiible, but as an exception to the rule. (Goodwin v. Hamson, 1 Root, 80.) That decision is cited in Cowen & Hill’s Notes on Phil. Ev. (vol. 2, p. 587,) and not questioned. In Thompson and wife v. Trevanion, (Skin. Rep. 402,) which was an action for injuries to the wife, Oh. J. Holt allowed what was said by her immediately .upon the hurt, and before she had time to devise or contrive anything for her own advantage, to be given in evidence. That case was cited with approbation by Lord Ellenborough, in Avison v. Ld. Kinnaird, (6 East, 194,) and is referred to in the text in *480Phillips, 232. In these cases the evidence was no doubt admitted from necessity, and from its being within the •rule that concomitant declarations may be received as a part of the occurrence to which they relate. (1 Greenl. Ev. 1110.) A similar exception to a well established rule, founded upon necessity, prevails in actions for divorce, and which allows the wife to prove the violence of the husband, where no one was present.
The plaintiff’s wife died on the 25th January, 1867, at which time she could not have been a witness for her husband—a disability which was not removed until after her death, and on the 10th May, 1867. (Laws of 1867, vol. 2, p. 2221.) The statement of the plaintiff’s wife was made within a few minutes after she came home, and a short time after the assault, and before she had time to devise or contrive anything for her own advantage. It was concomitant with the occurrence, therefore, in legal contemplation. (Cases supra.) The same observation applies to the identification of the defendant as the wrongdoer. She went in search of him and found him, on the day of the assault, at the place designated. There is no doubt of this, on "the testimony. The plaintiff said, on cross-examination, “ I was sure about what my wife tell me—that is the dogs and that is the man; that is why I wanted him to come over to my housexyhich the defendant did do, the next day.
The necessity out of which this exception to the rule arose existed in this case. The wife could not be a witness, and for aught that appears, no one was present when the assault was made. The evidence in the ease, aside from her declarations, was sufficient to show that she had been injured, and by some unusual circumstance, and the charge against the defendant derived support from his conduct and character. He gave a false name to the plaintiff* and falsely stated his place of residence, and when found was surrounded by his dogs, which strength*481ened the truthfulness of the wife’s story and identification. The presiding justice, in submitting the case to the jury, told them they must be satisfied from other evidence in the case than the wife’s statements when she came home, of the defendant’s liability, and that upon the mere allegation of a woman out of court, and not under oath, a man was not to be found guilty, nor adjudged to pay damages.
[New York General Term,
January 3, 1870.
The cases to which we were referred by the defendant’s counsel, on the argument, are entirely different from this case, and are authorities only upon the general rule as to hearsay declarations and declarations in extremis. This case, and the cases which have been cited, rest not on the rule, but the exception to it. I think the whole subject was properly left to the jury; that the verdict should not be disturbed, and that the judgment should be affirmed.
Order appealed from affirmed.
Ingraham, Geo. G. Barnard and Brady, Justices.]